        Case 2:21-cv-00179-MV-GBW Document 4 Filed 03/02/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

Isaac Legaretta

                 Plaintiff,

-vs-
                                                                     No. 2:21-cv-00179-MV-GBW

Macias, et al.

                 Defendant.


                                    NOTICE OF DEFICIENCY

       Please be advised that the pleading(s) electronically filed, or submitted for filing in this
matter are incorrect for the following reasons(s):

1.     ()        Document e-filed in wrong case

2.     ()        Case number and/or case caption is incorrect

3.     ()        Document e-filed with account not matching name listed as signer of document

4.     ()        Document linked incorrectly

5.     ()        Incorrect document type selected - Event               Category

6.     ()        Incorrect party role selected

7.     ()        Incorrect party added to the case

8.     ()        Document not in compliance with Local Rule

9.     ()        Document is illegible

10.    ()        Leave of court required to file document

11.    ()        Party not added to the case

12.    ()        Incorrect PDF document attached

13.    ()        Party(ies) not terminated
       Case 2:21-cv-00179-MV-GBW Document 4 Filed 03/02/21 Page 2 of 2




14.    (X)    Other: A completed Information Sheet for TRO is required for all motions
       for temporary restraining order.

TYPE OF ACTION:

1.     ()     Action by the Court:

              ()      Unfiled documents are returned to sender

2.     (X)    Action by the Filer:

              ()      Refile document in correct case

              ()      Refile corrected document

              ()      Refile document when leave of the court is granted

              ()      Refile document using correct event

              ()      No further action required

              (X)     Other: Complete all sections of the Information Sheet for TRO and
                      file it. A fillable form is available on our webpage at:
                      https://www.nmd.uscourts.gov/forms/information-sheet-temporary-
                      restraining-order


        Please be advised that failure to correct the above-noted deficiencies of pleading(s)
electronically filed WITHIN THREE (3) DAYS OF THE DATE OF THIS NOTICE may
result in the pleading(s) being stricken from the record and/or termination of your case.




                                                    electronically filed
                                                    MITCHELL R. ELFERS
                                                    CLERK, U.S. DISTRICT COURT
